order dismissing petition for rehearing.
The four Justices were equally divided in opinion.
The grounds upon which the petitioners rely, are as follows: "Sec. 12, art. V. of the Constitution of South Carolina, as amended and ratified on day of January, 1911, is as follows: Sec. 12. (`In all cases decided by the Supreme Court, the concurrence of three of the Justices shall be necessary for the reversal of the judgment below, subject to the provisions hereinafter prescribed * * *.')
"The language of the old Constitution of 1895 is as follows: Sec. 12. (`In all cases decided by the Supreme Court *Page 332 
the concurrence of three of the Justices shall be necessary for the reversal of the judgment below, but if the fourJustices be equally divided in opinion the judgment below shall be affirmed, subject to the provisions hereinafter prescribed * * *.')
"It is most respectfully submitted that since the said amendment the concurrence of three Justices of the Supreme Court is necessary to make a decision in any case. The words which occurred in the old Constitution, viz.: (`If the four Justices be equally divided in opinion the judgment below shall be affirmed'), having been left out, and therefore, repealed, necessarily requires the concurrence of three Justices."
At the time hereinbefore mentioned, the Constitution was also amended, by striking out the word "three" and inserting the word "four" on line two, section 2, article V, so as to read as follows:
"Sec. 2. The Supreme Court shall consist of a Chief Justice and four Associate Justices, any three of whom shall constitute a quorum for the transaction of business * * *."
When the Constitution was adopted it was therein provided that the Supreme Court should consist of an even number of Justices. And, as this was unusual, the framers deemed it advisable, in order to prevent confusion, to state the effect of a decision, when the Justices were evenly divided in opinion, viz.: that the judgment below, should be affirmed. This was merely the adoption of the rule which would have prevailed even without that provision, especially when there was the further provision, that, in all cases decided by the Supreme Court, the concurrence of three Justices was necessary, for a reversal of the judgment below.
If the Constitution had failed to provide that a less number than the five Justices composing the Court, should constitute a quorum for the transaction of business, then *Page 333 
the appellant would have ground for contending, that a decision could not be rendered, when the Justices are equally divided in opinion, as it could not be foretold whether the fifth Justice would concur with the two Justices in favor of a reversal, and thereby change the result.
As any three Justices are sufficient to constitute a quorum for the transaction of business a decision may be rendered when the Court is composed of three members, two of whom favor affirming the judgment below, while the third is in favor of reversing it.
The fact that a fourth Justice participates does not change this result — the concurrence of three being necessary for a reversal.
It is therefore ordered, that the petition be dismissed, and that the order heretofore granted staying the remittitur be revoked.
For the foregoing reasons, the order staying the remittitur, in the case of Farrow v. Farrow, is also revoked.